Motion Denied; Appeal Dismissed and Majority and Dissenting Opinions filed
October 27, 2015.




                                     In The

                    Fourteenth Court of Appeals

                             NO. 14-15-00021-CV

  IN THE MATTER OF THE MARRIAGE OF CLINTON BOWERS AND
                    BARBARA BOWERS


                   On Appeal from the 300th District Court
                          Brazoria County, Texas
                        Trial Court Cause No. 70242

                   DISSENTING OPINION

      The majority denies the motion of appellant Clinton Bowers for an extension
of time to file a corrected brief—his first. The majority then dismisses Clinton
Bowers’s appeal for want of prosecution. I disagree that this appeal should be
dismissed for want of prosecution. Because the majority does so, I respectfully
dissent.

      Clinton Bowers, proceeding pro se, timely filed his appellant’s brief on May
19, 2015. On September 1, 2015, this Court ordered Clinton Bowers to rebrief
within thirty days because his brief failed to substantially comply with Rule 38 of
the Texas Rules of Appellate Procedure. Prior to the expiration of that time period,
Clinton Bowers filed the instant motion for extension of time to file that corrected
brief. Barbara Bowers did not respond to the motion. Barbara Bowers has not
moved to dismiss the appeal.

      I agree that Clinton Bowers’s motion for extension of time to rebrief his
appeal is technically defective for its failure to state either the reason for the
extension or the length of extension sought. However, I do not agree that the lack
of specificity in Clinton Bowers’s motion is sufficiently severe to dismiss his
appeal for want of prosecution—effectively, a death penalty sanction.

      Clinton Bowers has demonstrated his intent to prosecute this case. Clinton
Bowers articulated twenty-one issues on appeal of the trial court’s property
division order in his original brief—albeit without citation to the record or the law.
Clinton Bowers secured a clerk’s record and at least a partial reporter’s record
from several days of testimony. Clinton Bowers did not ignore this Court’s order
to rebrief. Clinton Bowers did not file an additional noncompliant brief. Clinton
Bowers simply asked for more time.

      Instead of dismissing this cause for want of prosecution, I would order
Clinton Bowers to file the corrected, compliant brief by a date certain. Because the
majority does not, I respectfully dissent.




                                        /s/       Sharon McCally
                                                  Justice



Panel consists of Justices Jamison, McCally, and Wise (Wise, J., majority).
                                              2